DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding independent claims 1, 9 and 16: Applicant is making a specific reference to "a first user" without disclosing a corresponding "second user". Appropriate correction is required.
Regarding claims 2-8, 10-15, 17-20: These claims are objected to in light of their dependence on objected claims 1, 9 or 16. 
To overcome this objection: Applicant may easily overcome this objection by removing the adjective “first” from “user”, exchanging it with another adjective that doesn’t insinuate a particular order (e.g. “a current user”), or by introducing a “second user” if the specification provides proper support.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160364559 A1 (hereinafter "Bali"), and further in view of US 20190243956 A1 (hereinafter "Sheets").
Independent claims 1, 9 and 16
Regarding claim 1:
Bali discloses:
A method for roaming biometric authentication of users requesting access to an Information Handling System (IHS) or a resource available via the IHS, the method comprising:
receiving a request to collect a biometric print for authentication of a first user of the IHS (in ¶31, Bali discloses how a biometric fingerprint is obtained from a user for the purpose of authentication: “…A comparison of biometric data obtained from the fingerprint scan to known and validated biometric data determines who the user is and whether the user is permitted to perform certain functions…”, also see Fig. 4:402, 406 and ¶38);
collecting, by a biometric sensor of the IHS, the biometric print from the first user (Bali discloses this throughout the reference, e.g. in ¶20: “The sensor hub 112 further includes circuitry and logic for controlling and capturing biometric samples from the biometrics sensor 114”, or in ¶33: “…biometric data captured from the biometric fingerprint sensor 314…” and “…sensor processing module 350 uses the sensor interface 352 to acquire raw biometric data representing the biometric sample…”, and also in Fig. 2B: 210, 216 and accompanying description in ¶24-27 and Fig. 4:412, see ¶40);
retrieving, by the biometric sensor, a biometric key in ¶33, Bali discloses how a biometric key is generated and supplied to Bali’s “security engine”: “The trusted biometrics application 342 generates the cryptographic key and supplies the key to the security engine 316 via the security engine interface 326”. Also, Bali discloses this in Fig. 2B: 210, 216 and accompanying description in ¶24-27 and in Fig. 4:408, 416, see ¶39 and ¶41. However, it should be noted that the prior art does not disclose how the biometric key is associated with a group affiliation of the first user (see the ‘Sheets’ reference disclosed below that teaches this feature);
encrypting, by the biometric sensor, the collected biometric print using the biometric key (this is disclosed throughout Bali, for example in the summary in ¶9: “…The authenticated logic encrypts the biometric data before other components of the system transfer the data into the trusted execution environment…”, in ¶21: “…The security engine 116 may, for example, encrypt the biometric data…”, in ¶26: “…The biometric data are transmitted 220 securely (e.g., in an encrypted form), such that the untrusted application 202 never has access to the biometric data in an unencrypted or otherwise unsecured form…”, in ¶33: “…sensor processing module 350 calls the security engine 326 to encrypt the raw biometric data using the cryptographic key before sending the biometric data…”, and also in Fig. 2B: 210, 216 and accompanying description in ¶24-27, Fig. 4:416, see ¶41); and
transmitting the encrypted biometric print to an authentication system (Bali discloses this for example in ¶34: “…collects the encrypted biometric data from the data storage 324 and copies it to a buffer in the untrusted environment 330. The biometrics service library 336 then transfers the encrypted biometric data to the trusted and secure environment 340…” and also in Fig. 2B: 220, 224 and accompanying description in ¶24-27) for matching the biometric print against a library of stored biometric templates (Bali discloses how a biometric print is matched against a library of stored biometric templates in ¶34: “…compares the template against a previously enrolled template…”, Fig. 4: 426, and ¶42: “Once the encrypted biometric data is transferred to the trusted environment, a trusted biometrics application decrypts 422 the encrypted biometric data using the cryptographic key and further processes 424 the biometric data. Such further processing may include…making additional authorization decisions based on the processed data received… if a validated biometric template is already enrolled, the biometric template may be used for verification or authentication against the enrolled template”).

Although Bali does not disclose the following underlined portion of the claimed limitation(s), Sheets discloses the following underlined portion of the claimed limitation(s):
retrieving, by the biometric sensor, a biometric key associated with a group affiliation of the first user (Sheets discloses in ¶76 that following the capture of a user’s “biometric”, the template is encrypted and sent to an “application service provider computer”: “…In some embodiments, the first user device 110 can encrypt the reference biometric template before transmitting to the application service provider computer 150. For example, the reference biometric template can be encrypted using a public key associated with the application service provider computer 150…” The ‘public key associated with the application service provider computer’ is a key that is associated with a relationship between the user and a ‘provider’. In subsequent ¶77, the received encrypted biometric template is stored in a user database. The provider, as presented in ¶78, could be a ‘bank’ providing banking services, thus the public key is associated with a bank with which the user shares a group affiliation).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[s]imple substitution of one known element for another to obtain predictable results” (see MPEP 2143).  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to substitute Bali’s process of generating an encryption key ad-hoc with an established encryption key that is based on a group affiliation of the user as disclosed in Sheets, and thereby obtaining the predictable result of being able to share the biometric template in a secure way with a remote provider server for further storage and to provision other devices with the user’s biometric features as disclosed in Sheets ¶5. 
Regarding claim 9:
Bali discloses:
An Information Handling System (IHS) supporting roaming biometric authentication of users of the IHS resource available via the IHS, the IHS comprising:
a biometric sensor comprising a logic unit and a secured memory (see Bali’s Fig. 1: 110 comprising 112: ‘sensor hub’, 114: ‘biometric sensors’, 116: ‘security engine’, Fig. 3: 310, 312, 314, 326, 350, 352 and ¶9: “Access to the biometric sensor(s) and the memory used to store unencrypted biometric data is limited to the sensor hub”), wherein the biometric sensor is operable for collecting biometric prints (the biometric sensor captures biometric prints, see citation with regards to ¶9 above), and wherein the logic unit of the biometric sensor is configured to:
receive a request to collect a biometric print for authentication of a first user of the IHS (in ¶31, Bali discloses how a biometric fingerprint is obtained from a user for the purpose of authentication: “…A comparison of biometric data obtained from the fingerprint scan to known and validated biometric data determines who the user is and whether the user is permitted to perform certain functions…”, also see Fig. 4:402, 406 and ¶38);
collect the biometric print from the first user (Bali discloses this throughout the reference, e.g. in ¶20: “The sensor hub 112 further includes circuitry and logic for controlling and capturing biometric samples from the biometrics sensor 114”, or in ¶33: “…biometric data captured from the biometric fingerprint sensor 314…” and “…sensor processing module 350 uses the sensor interface 352 to acquire raw biometric data representing the biometric sample…”, and also in Fig. 2B: 210, 216 and accompanying description in ¶24-27 and Fig. 4:412, see ¶40);
retrieve a biometric key in ¶33, Bali discloses how a biometric key is generated and supplied to Bali’s “security engine”: “The trusted biometrics application 342 generates the cryptographic key and supplies the key to the security engine 316 via the security engine interface 326”. Also, Bali discloses this in Fig. 2B: 210, 216 and accompanying description in ¶24-27 and in Fig. 4:408, 416, see ¶39 and ¶41. However, it should be noted that the prior art does not disclose how the biometric key is associated with a group affiliation of the first user (see the ‘Sheets’ reference disclosed below that teaches this feature);
encrypt the collected biometric print using the biometric key (this is disclosed throughout Bali, for example in the summary in ¶9: “…The authenticated logic encrypts the biometric data before other components of the system transfer the data into the trusted execution environment…”, in ¶21: “…The security engine 116 may, for example, encrypt the biometric data…”, in ¶26: “…The biometric data are transmitted 220 securely (e.g., in an encrypted form), such that the untrusted application 202 never has access to the biometric data in an unencrypted or otherwise unsecured form…”, in ¶33: “…sensor processing module 350 calls the security engine 326 to encrypt the raw biometric data using the cryptographic key before sending the biometric data…”, and also in Fig. 2B: 210, 216 and accompanying description in ¶24-27, Fig. 4:416, see ¶41); and
transmit the encrypted biometric print to an authentication system (Bali discloses this for example in ¶34: “…collects the encrypted biometric data from the data storage 324 and copies it to a buffer in the untrusted environment 330. The biometrics service library 336 then transfers the encrypted biometric data to the trusted and secure environment 340…” and also in Fig. 2B: 220, 224 and accompanying description in ¶24-27); and
the authentication system configured to:
decrypt the biometric print received from the biometric sensor (Bali discloses that a biometric print is decrypted following the transfer into the trusted environment from the biometric hardware, for example this is disclosed in ¶27: “…For example, decryption and processing 232 of the biometric data may occur within the trusted environment to generate a template for enrolling a fingerprint scan or for validation against a previously enrolled fingerprint scan…”, and in ¶34: “…The biometrics service library 336 then transfers the encrypted biometric data to the trusted and secure environment 340. Upon receiving the encrypted biometric data, the trusted biometrics application 342 decrypts the data using the same cryptographic key used by the security engine 316…”); and
match the biometric print against a library of stored biometric templates (Bali discloses how a biometric print is matched against a library of stored biometric templates in ¶34: “…compares the template against a previously enrolled template…”, Fig. 4: 426, and ¶42: “Once the encrypted biometric data is transferred to the trusted environment, a trusted biometrics application decrypts 422 the encrypted biometric data using the cryptographic key and further processes 424 the biometric data. Such further processing may include…making additional authorization decisions based on the processed data received… if a validated biometric template is already enrolled, the biometric template may be used for verification or authentication against the enrolled template”).

Although Bali does not disclose the following underlined portion of the claimed limitation(s), Sheets discloses the following underlined portion of the claimed limitation(s):
retrieving, by the biometric sensor, a biometric key associated with a group affiliation of the first user (Sheets discloses in ¶76 that following the capture of a user’s “biometric”, the template is encrypted and sent to an “application service provider computer”: “…In some embodiments, the first user device 110 can encrypt the reference biometric template before transmitting to the application service provider computer 150. For example, the reference biometric template can be encrypted using a public key associated with the application service provider computer 150…” The ‘public key associated with the application service provider computer’ is a key that is associated with a relationship between the user and a ‘provider’. In subsequent ¶77, the received encrypted biometric template is stored in a user database. The provider, as presented in ¶78, could be a ‘bank’ providing banking services, thus the public key is associated with a bank with which the user shares a group affiliation).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[s]imple substitution of one known element for another to obtain predictable results” (see MPEP 2143).  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to substitute Bali’s process of generating an encryption key ad-hoc with an established encryption key that is based on a group affiliation of the user as disclosed in Sheets, and thereby obtaining the predictable result of being able to share the biometric template in a secure way with a remote provider server for further storage and to provision other devices with the user’s biometric features as disclosed in Sheets ¶5. 
Regarding claim 16:
Bali discloses:
A system for roaming biometric authentication, the system comprising:
a plurality of Information Handling Systems (IHSs) operable for providing biometric authentication of a plurality of users of the system, wherein each IHS comprises:
see Bali’s Fig. 1: 110 comprising 112: ‘sensor hub’, 114: ‘biometric sensors’, 116: ‘security engine’, Fig. 3: 310, 312, 314, 326, 350, 352 and ¶9: “Access to the biometric sensor(s) and the memory used to store unencrypted biometric data is limited to the sensor hub”), and wherein the logic unit of the biometric sensor is configured to:
receive a request to collect a biometric print for authentication of a first user (in ¶31, Bali discloses how a biometric fingerprint is obtained from a user for the purpose of authentication: “…A comparison of biometric data obtained from the fingerprint scan to known and validated biometric data determines who the user is and whether the user is permitted to perform certain functions…”, also see Fig. 4:402, 406 and ¶38);
collect the biometric print from the first user (Bali discloses this throughout the reference, e.g. in ¶20: “The sensor hub 112 further includes circuitry and logic for controlling and capturing biometric samples from the biometrics sensor 114”, or in ¶33: “…biometric data captured from the biometric fingerprint sensor 314…” and “…sensor processing module 350 uses the sensor interface 352 to acquire raw biometric data representing the biometric sample…”, and also in Fig. 2B: 210, 216 and accompanying description in ¶24-27 and Fig. 4:412, see ¶40);
retrieve a biometric key in ¶33, Bali discloses how a biometric key is generated and supplied to Bali’s “security engine”: “The trusted biometrics application 342 generates the cryptographic key and supplies the key to the security engine 316 via the security engine interface 326”. Also, Bali discloses this in Fig. 2B: 210, 216 and accompanying description in ¶24-27 and in Fig. 4:408, 416, see ¶39 and ¶41. However, it should be noted that the prior art does not disclose how the biometric key is associated with a group affiliation of the first user (see the ‘Sheets’ reference disclosed below that teaches this feature);
encrypt the collected biometric print using the biometric key (this is disclosed throughout Bali, for example in the summary in ¶9: “…The authenticated logic encrypts the biometric data before other components of the system transfer the data into the trusted execution environment…”, in ¶21: “…The security engine 116 may, for example, encrypt the biometric data…”, in ¶26: “…The biometric data are transmitted 220 securely (e.g., in an encrypted form), such that the untrusted application 202 never has access to the biometric data in an unencrypted or otherwise unsecured form…”, in ¶33: “…sensor processing module 350 calls the security engine 326 to encrypt the raw biometric data using the cryptographic key before sending the biometric data…”, and also in Fig. 2B: 210, 216 and accompanying description in ¶24-27, Fig. 4:416, see ¶41); and
transmit the encrypted biometric print to an authentication system (Bali discloses this for example in ¶34: “…collects the encrypted biometric data from the data storage 324 and copies it to a buffer in the untrusted environment 330. The biometrics service library 336 then transfers the encrypted biometric data to the trusted and secure environment 340…” and also in Fig. 2B: 220, 224 and accompanying description in ¶24-27); and
a secure processor, wherein the authentication system operates within a secure execution environment of the secure processor (in ¶20, Bali explicitly discloses: “…The security engine 116 may include any type of hardware or software-based security engine that provides cryptographic functionality in a secure execution environment.”, this is reaffirmed in ¶29: “…The trusted and secure environment 340 includes one or more of the following: a trusted biometrics application 342 and a trusted biometrics service 344.” It should be further noted that the examiner reads “secure processor” as “security engine”, as the applicant specifically states in ¶30 of the disclosure that “In various embodiments, a secure processor 115 may be a hardware component that10 has been validated as a trusted resource coupled to IHS 100 and that provides an isolated execution and memory environment for supporting secure operations. In certain embodiments, secure processor 115 may be a component of a system-on-chip that has been configured to implement operations for authentication of individuals requesting access to IHS 100”, hence the definition of a ‘secure processor’ is met by Bali) and wherein the authentication system is configured to:
decrypt the biometric print received from the biometric sensor (Bali discloses that a biometric print is decrypted following the transfer into the trusted environment from the biometric hardware, for example this is disclosed in ¶27: “…For example, decryption and processing 232 of the biometric data may occur within the trusted environment to generate a template for enrolling a fingerprint scan or for validation against a previously enrolled fingerprint scan…”, and in ¶34: “…The biometrics service library 336 then transfers the encrypted biometric data to the trusted and secure environment 340. Upon receiving the encrypted biometric data, the trusted biometrics application 342 decrypts the data using the same cryptographic key used by the security engine 316…”); and
match the biometric print against a library of stored biometric templates (Bali discloses how a biometric print is matched against a library of stored biometric templates in ¶34: “…compares the template against a previously enrolled template…”, Fig. 4: 426, and ¶42: “Once the encrypted biometric data is transferred to the trusted environment, a trusted biometrics application decrypts 422 the encrypted biometric data using the cryptographic key and further processes 424 the biometric data. Such further processing may include…making additional authorization decisions based on the processed data received… if a validated biometric template is already enrolled, the biometric template may be used for verification or authentication against the enrolled template”).

Although Bali does not disclose the following limitation(s), Sheets discloses the following limitation(s):
retrieving, by the biometric sensor, a biometric key associated with a group affiliation of the first user (Sheets discloses in ¶76 that following the capture of a user’s “biometric”, the template is encrypted and sent to an “application service provider computer”: “…In some embodiments, the first user device 110 can encrypt the reference biometric template before transmitting to the application service provider computer 150. For example, the reference biometric template can be encrypted using a public key associated with the application service provider computer 150…” The ‘public key associated with the application service provider computer’ is a key that is associated with a relationship between the user and a ‘provider’. In subsequent ¶77, the received encrypted biometric template is stored in a user database. The provider, as presented in ¶78, could be a ‘bank’ providing banking services, thus the public key is associated with a bank with which the user shares a group affiliation).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of [s]imple substitution of one known element for another to obtain predictable results” (see MPEP 2143).  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to substitute Bali’s process of generating an encryption key ad-hoc with an established encryption key that is based on a group affiliation of the user as disclosed in Sheets, and thereby obtaining the predictable result of being able to share the biometric template in a secure way with a remote provider server for further storage and to provision other devices with the user’s biometric features as disclosed in Sheets ¶5. 

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160364559 A1 (hereinafter "Bali"), in view of US 20190243956 A1 (hereinafter "Sheets"), and further in view of US 20160164867 A1 (hereinafter “Jung”).

Dependent claims 2, 10 and 17
Regarding claim 2:
Although Bali in view of Sheets does not disclose the following limitation(s), Jung discloses the following limitation(s):
The method of claim 1, wherein the biometric key associated with the group affiliation of the first user is retrieved from a secure storage of the biometric sensor (Jung in ¶59 teaches how a cryptographic keys is securely stored in the biometric sensor: “…The biometric sensor 140 may encrypt the biometric data. For example, the biometric sensor 140 may store an encryption key 145 that is unique to the electronic device 100, and may encrypt the biometric data using the stored encryption key 145. …”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to apply the well-known technique of securely storing encryption keys inside the biometric sensor as disclosed in Jung to the encryption key with group affiliation used to encrypt biometric templates as taught in the combination of Bali in view of Sheets, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, ensuring that the keys are securely stored in order for the keys to not be exposed to the outside. 

Regarding claim 10:
Although Bali in view of Sheets does not disclose the following limitation(s), Jung discloses the following limitation(s):
The IHS of claim 9, wherein the biometric key associated with the group affiliation of the first user is retrieved from the secured memory of the biometric sensor (Jung in ¶59 teaches how a cryptographic keys is securely stored in the biometric sensor: “…The biometric sensor 140 may encrypt the biometric data. For example, the biometric sensor 140 may store an encryption key 145 that is unique to the electronic device 100, and may encrypt the biometric data using the stored encryption key 145. …”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to apply the well-known technique of securely storing encryption keys inside the biometric sensor as disclosed in Jung to the encryption key with group affiliation used to encrypt biometric templates as taught in the combination of Bali in view of Sheets, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, ensuring that the keys are securely stored in order for the keys to not be exposed to the outside. 

Regarding claim 17:
Although Bali in view of Sheets does not disclose the following limitation(s), Jung discloses the following limitation(s):
The system of claim 16, wherein the biometric key associated with the group affiliation of the first user is retrieved from the secured memory of the biometric sensor (Jung in ¶59 teaches how a cryptographic keys is securely stored in the biometric sensor: “…The biometric sensor 140 may encrypt the biometric data. For example, the biometric sensor 140 may store an encryption key 145 that is unique to the electronic device 100, and may encrypt the biometric data using the stored encryption key 145. …”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to apply the well-known technique of securely storing encryption keys inside the biometric sensor as disclosed in Jung to the encryption key with group affiliation used to encrypt biometric templates as taught in the combination of Bali in view of Sheets, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, ensuring that the keys are securely stored in order for the keys to not be exposed to the outside. 

Claims 3-5, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160364559 A1 (hereinafter "Bali"), in view of US 20190243956 A1 (hereinafter "Sheets"), and further in view of US 20190044723 A1 (hereinafter “Prakash”).

Dependent claims 3, 11 and 18
Regarding claim 3:
Although Bali in view of Sheets does not disclose the following limitation(s), Prakash discloses the following limitation(s):
wherein the biometric key associated with the group affiliation of the first user is retrieved from a secure storage of a secure processor of the IHS (Prakash discloses in Fig. 1:130 a “Secure Enclave Processor”, which is detailed in Fig. 3. Upon further consideration of Fig. 3:360, a “key storage” is depicted that according to ¶59 stores keys that are used in the encryption of biometric data: “biometric data 372, which may be protected by encryption”, thus meeting the language of having a key that is stored in a secure storage of a secure processor).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to apply the well-known technique of securely storing encryption keys inside the memory of a secure processor as disclosed in Prakash to the encryption key with group affiliation used to encrypt biometric templates as taught in the combination of Bali in view of Sheets, and thereby gaining, 

Regarding claim 11:
Although Bali in view of Sheets does not disclose the following limitation(s), Prakash discloses the following limitation(s):
wherein the biometric key associated with the group affiliation of the first user is retrieved from a secure storage of a secure processor of the IHS (Prakash discloses in Fig. 1:130 a “Secure Enclave Processor”, which is detailed in Fig. 3. Upon further consideration of Fig. 3:360, a “key storage” is depicted that according to ¶59 stores keys that are used in the encryption of biometric data: “biometric data 372, which may be protected by encryption”, thus meeting the language of having a key that is stored in a secure storage of a secure processor).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to apply the well-known technique of securely storing encryption keys inside the memory of a secure processor as 

Regarding claim 18:
Although Bali in view of Sheets does not disclose the following limitation(s), Prakash discloses the following limitation(s):
wherein the biometric key associated with the group affiliation of the first user is retrieved from a secure storage of the secure processor (Prakash discloses in Fig. 1:130 a “Secure Enclave Processor”, which is detailed in Fig. 3. Upon further consideration of Fig. 3:360, a “key storage” is depicted that according to ¶59 stores keys that are used in the encryption of biometric data: “biometric data 372, which may be protected by encryption”, thus meeting the language of having a key that is stored in a secure storage of a secure processor).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 


Dependent claims 4 and 12
Regarding claim 4:
The combination Bali, Sheets and Prakash discloses:
The method of claim 3, wherein the authentication system operates within a secure execution environment of the secure processor (in ¶20, Bali explicitly discloses: “…The security engine 116 may include any type of hardware or software-based security engine that provides cryptographic functionality in a secure execution environment.”, this is reaffirmed in ¶29: “…The trusted and secure environment 340 includes one or more of the following: a trusted biometrics application 342 and a trusted biometrics service 344.” It should be further noted that the examiner reads “secure processor” as “security engine”, as the applicant specifically states in ¶30 of the disclosure that “In various embodiments, a secure processor 115 may be a hardware component that10 has been validated as a trusted resource coupled to IHS 100 and that provides an isolated execution and memory environment for supporting secure operations. In certain embodiments, secure processor 115 may be a component of a system-on-chip that has been configured to implement operations for authentication of individuals requesting access to IHS 100”, hence the definition of a ‘secure processor’ is met by Bali).  

Regarding claim 12:
The combination Bali, Sheets and Prakash discloses:
The IHS of claim 11, wherein the authentication system operates within a secure execution environment of a secure processor of the IHS (in ¶20, Bali explicitly discloses: “…The security engine 116 may include any type of hardware or software-based security engine that provides cryptographic functionality in a secure execution environment.”, this is reaffirmed in ¶29: “…The trusted and secure environment 340 includes one or more of the following: a trusted biometrics application 342 and a trusted biometrics service 344.” It should be further noted that the examiner reads “secure processor” as “security engine”, as the applicant specifically states in ¶30 of the disclosure that “In various embodiments, a secure processor 115 may be a hardware component that10 has been validated as a trusted resource coupled to IHS 100 and that provides an isolated execution and memory environment for supporting secure operations. In certain embodiments, secure processor 115 may be a component of a system-on-chip that has been configured to implement operations for authentication of individuals requesting access to IHS 100”, hence the definition of a ‘secure processor’ is met by Bali).  

Dependent claims 5, 13 and 19
Regarding claim 5:
The combination Bali, Sheets and Prakash discloses:
in the Abstract, Bali discloses: “…sensor hub has exclusive access to the sensors and also isolates untrusted/unauthenticated portions of the operating system from direct access to unencrypted biometric data acquired by the sensors. During a biometric scan/collection process, only the sensor hub and a security engine can access the sensors and a storage component…” Furthermore, in ¶39 Bali discloses “…For example, the trusted biometrics service may call the security engine requesting the cryptographic key, and the security engine may generate the cryptographic key on behalf of the trusted biometrics service and return the cryptographic key to the trusted biometrics service using a secure or dedicated communication channel. The security engine may also share the cryptographic key with, for example, the sensor hub”, the examiner believes that “secure/dedicated communication channel” is directly between the Security Engine 326 and Trusted Biometric Application 342…”).  

Regarding claim 13:
The combination Bali, Sheets and Prakash discloses:
The IHS of claim 12, wherein the biometric sensor is coupled to the secure processor via an out-of-band signal pathway that is not accessible via the operating system of the IHS (in the Abstract, Bali discloses: “…sensor hub has exclusive access to the sensors and also isolates untrusted/unauthenticated portions of the operating system from direct access to unencrypted biometric data acquired by the sensors. During a biometric scan/collection process, only the sensor hub and a security engine can access the sensors and a storage component…” Furthermore, in ¶39 Bali discloses “…For example, the trusted biometrics service may call the security engine requesting the cryptographic key, and the security engine may generate the cryptographic key on behalf of the trusted biometrics service and return the cryptographic key to the trusted biometrics service using a secure or dedicated communication channel. The security engine may also share the cryptographic key with, for example, the sensor hub”, the examiner believes that “secure/dedicated communication channel” is directly between the Security Engine 326 and Trusted Biometric Application 342…”).   

Regarding claim 19:
The combination Bali, Sheets and Prakash discloses:
The system of claim 18, wherein the biometric sensor is coupled to the secure processor via an out-of-band signal pathway that is not accessible via the operating system of an IHS (in the Abstract, Bali discloses: “…sensor hub has exclusive access to the sensors and also isolates untrusted/unauthenticated portions of the operating system from direct access to unencrypted biometric data acquired by the sensors. During a biometric scan/collection process, only the sensor hub and a security engine can access the sensors and a storage component…” Furthermore, in ¶39 Bali discloses “…For example, the trusted biometrics service may call the security engine requesting the cryptographic key, and the security engine may generate the cryptographic key on behalf of the trusted biometrics service and return the cryptographic key to the trusted biometrics service using a secure or dedicated communication channel. The security engine may also share the cryptographic key with, for example, the sensor hub”, the examiner believes that “secure/dedicated communication channel” is directly between the Security Engine 326 and Trusted Biometric Application 342…”.    
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160364559 A1 (hereinafter "Bali"), in view of US 20190243956 A1 (hereinafter "Sheets"), and in view of US 20190044723 A1 (hereinafter “Prakash”), and further in view of U.S. Patent No. 6,045,039 (hereinafter “Stinson”).

Dependent claims 6 and 14
Regarding claim 6:
Bali in view of Sheets and Prakash discloses the following limitation(s):
The method of claim 4, wherein the authentication system attempts to match the biometric print against a library of locally stored biometric templates (Bali discloses how a biometric print is matched against a library of stored biometric templates in ¶34: “…compares the template against a previously enrolled template…”, Fig. 4: 426, and ¶42: “Once the encrypted biometric data is transferred to the trusted environment, a trusted biometrics application decrypts 422 the encrypted biometric data using the cryptographic key and further processes 424 the biometric data. Such further processing may include…making additional authorization decisions based on the processed data received… if a validated biometric template is already enrolled, the biometric template may be used for verification or authentication against the enrolled template”). 

Although Bali in view of Sheets and Prakash does not disclose the following limitation(s), Stinson discloses the following limitation(s):
wherein the authentication system transmits the encrypted biometric print to a remote authentication service if the biometric print cannot be matched locally (Stinson discloses how if an obtained biometric reading does not match a locally stored biometric information, a remote service center is contacted for assistance, see Col. 3:43-46: “…The processor also may be configured to contact the remotely-located service center for assistance when the received biometric information does not match the stored biometric information…”. The role of the remotely-located service center is further illustrated in Col. 4:55-67: “A system including the apparatus may include a remotely-located service center. The apparatus may include a first communications device connected to the processor, and the service center may include a second communications device configured to communicate with the first communications device…The processor is configured to receive information about a customer from the second communications device, the information including received biometric information for the customer, to access the central database of customer information to obtain data about the customer identified by the customer identifier, the data including biometric information stored in the central database for the customer, to compare the received biometric information to the biometric information stored in the central database for the customer, and to control the second communications device to transmit to the first communications device an indication of whether the received biometric information matches the biometric information stored in the central database for the customer.” This is also illustrated further in claim 32 of the printed patent, stating: “if the comparison with data in the local database fails, transmitting the second biometric data to the remote service center for comparison with data in a larger, remote database”).  

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness [u]se of known technique to improve similar devices (methods, or products) in the same way”.  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to use the known technique of sending biometric readings, when the biometric authentication fails locally, to a remote system to compare the biometric readings with a remote library as disclosed in Stinson to improve the combination of Bali, Sheets and Prakash’s locally based biometric authentication in the same way for the benefit of comparing the biometric readings with a potentially larger biometric library or to also off source the database to a larger storage device if the local device is limited in capacity.

Regarding claim 14:
Bali in view of Sheets and Prakash discloses the following limitation(s):
The IHS of claim 12, wherein the authentication system attempts to match the biometric print against a library of locally stored biometric templates (Bali discloses how a biometric print is matched against a library of stored biometric templates in ¶34: “…compares the template against a previously enrolled template…”, Fig. 4: 426, and ¶42: “Once the encrypted biometric data is transferred to the trusted environment, a trusted biometrics application decrypts 422 the encrypted biometric data using the cryptographic key and further processes 424 the biometric data. Such further processing may include…making additional authorization decisions based on the processed data received… if a validated biometric template is already enrolled, the biometric template may be used for verification or authentication against the enrolled template”). 

Bali does not disclose: 
wherein the authentication system transmits the encrypted biometric print to a remote authentication service if the biometric print cannot be matched locally (Stinson discloses how if an obtained biometric reading does not match a locally stored biometric information, a remote service center is contacted for assistance, see Col. 3:43-46: “…The processor also may be configured to contact the remotely-located service center for assistance when the received biometric information does not match the stored biometric information…”. The role of the remotely-located service center is further illustrated in Col. 4:55-67: “A system including the apparatus may include a remotely-located service center. The apparatus may include a first communications device connected to the processor, and the service center may include a second communications device configured to communicate with the first communications device…The processor is configured to receive information about a customer from the second communications device, the information including received biometric information for the customer, to access the central database of customer information to obtain data about the customer identified by the customer identifier, the data including biometric information stored in the central database for the customer, to compare the received biometric information to the biometric information stored in the central database for the customer, and to control the second communications device to transmit to the first communications device an indication of whether the received biometric information matches the biometric information stored in the central database for the customer.” This is also illustrated further in claim 32 of the printed patent, stating: “if the comparison with data in the local database fails, transmitting the second biometric data to the remote service center for comparison with data in a larger, remote database”).  

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[u]se of known technique to improve similar devices (methods, or products) in the same way”.  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to use the known technique of sending biometric readings, when the biometric authentication fails locally, to a remote system to compare the biometric readings with a remote library as disclosed in Stinson to improve the combination of Bali, Sheets and Prakash’s locally based biometric authentication in the same way for the benefit of comparing the biometric readings with a potentially larger biometric library or to also off source the database to a larger storage device if the local device is limited in capacity.
 
Dependent claim 20
Regarding claim 20:

a library of biometric templates stored in a secure storage of the secure processor (Prakash discloses in Fig. 1:130 a “Secure Enclave Processor”, which is detailed in Fig. 3. Upon further consideration of Fig. 3:360, a “key storage” is depicted that according to ¶59 stores keys that are used in the encryption of biometric data: “biometric data 372, which may be protected by encryption”, thus meeting the language of having a key that is stored in a secure storage of a secure processor).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143). 
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to apply the well-known technique of securely storing encryption keys inside the memory of a secure processor as disclosed in Prakash to the encryption key with group affiliation used to encrypt biometric templates as taught in the combination of Bali in view of Sheets, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, ensuring that the keys are securely stored in order for the keys to not be exposed to the outside. 


a remote authentication service, wherein the authentication system attempts to match the biometric print against a library of biometric templates … and wherein the authentication system transmits the encrypted biometric print to the remote authentication service if the biometric print cannot be matched based on the biometric templates stored in the secure storage of the secure processor (Stinson discloses how if an obtained biometric reading does not match a locally stored biometric information, a remote service center is contacted for assistance, see Col. 3:43-46: “…The processor also may be configured to contact the remotely-located service center for assistance when the received biometric information does not match the stored biometric information…”. The role of the remotely-located service center is further illustrated in Col. 4:55-67: “A system including the apparatus may include a remotely-located service center. The apparatus may include a first communications device connected to the processor, and the service center may include a second communications device configured to communicate with the first communications device…The processor is configured to receive information about a customer from the second communications device, the information including received biometric information for the customer, to access the central database of customer information to obtain data about the customer identified by the customer identifier, the data including biometric information stored in the central database for the customer, to compare the received biometric information to the biometric information stored in the central database for the customer, and to control the second communications device to transmit to the first communications device an indication of whether the received biometric information matches the biometric information stored in the central database for the customer.” This is also illustrated further in claim 32 of the printed patent, stating: “if the comparison with data in the local database fails, transmitting the second biometric data to the remote service center for comparison with data in a larger, remote database”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[u]se of known technique to improve similar devices (methods, or products) in the same way”.  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to use the known technique of sending biometric readings, when the biometric authentication fails locally, to a remote system to compare the biometric readings with a remote library as disclosed in Stinson to improve the combination of Bali, Sheets and Prakash’s locally based biometric authentication in the same way for the benefit of comparing the biometric readings with a potentially larger biometric library or to also off source the database to a larger storage device if the local device is limited in capacity.

Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160364559 A1 (hereinafter "Bali"), in view of US 20190243956 A1 (hereinafter "Sheets"), and further in view of  US 20130152180 A1 (hereinafter “Nair”).

Dependent claims 7, 8 and 15

Regarding claim 7:
Although Bali in view of Sheets does not disclose the following limitation(s), Nair discloses the following limitation(s):
wherein instructions utilized by the biometric sensor are authenticated upon initialization of the biometric sensor (Nair discloses in ¶19 where a firmware for a device is verified at each boot: “signature is verified at each boot”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[u]se of known technique to improve similar devices (methods, or products) in the same way”.  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to use the known technique of validating the firmware using a signature that was created by the manufacturer of a device at each initialization of the device as disclosed in Nair to improve the combination of Bali and Sheets biometric sensor device in the same way for the benefit of verifying the sensor’s firmware to ensure only manufacturer approved software is executing on the software device and thereby guaranteeing it safe and secure operation.

Regarding claim 8:
The combination Bali, Sheets and Nair disclose the following limitation(s):
The method of claim 7, wherein the biometric sensor instructions are authenticated based on a reference signature of instructions provided for the biometric sensor during assembly of the HIS (Nair discloses how the signature is created by the manufacturer using a private key: “The device manufacturer uses a private key PrK to generate a signature of the firmware in the factory.”).

Regarding claim 15:
Although Bali in view of Sheets does not disclose the following limitation(s), Nair discloses the following limitation(s):
wherein instructions utilized by the biometric sensor are authenticated by the secure processor upon initialization of the biometric sensor based on a reference signature of biometric sensor instructions (Nair discloses in ¶19 where a firmware for a device is verified at each boot: “signature is verified at each boot”) provided during the IHS assembly (Nair discloses how the signature is created by the manufacturer using a private key: “The device manufacturer uses a private key PrK to generate a signature of the firmware in the factory.”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of [u]se of known technique to improve similar devices (methods, or products) in the same way”.  
Thus, one of ordinary skill in the art of biometric authentication would have been motivated, before the effective filing date of the claimed invention, to use the known technique of validating the firmware using a signature that was created by the manufacturer of a device at each initialization of the device as disclosed in Nair to improve the combination of Bali and Sheets biometric sensor device in the same way for the benefit of verifying the sensor’s firmware to ensure only manufacturer approved software is executing on the software device and thereby guaranteeing it safe and secure operation.

To overcome the rejection of claims 1-20 under 35 U.S.C. 103: Applicant may overcome the rejection of claims 1-20 under 35 U.S.C. 103 by incorporating subject matter of claims 3-8 into independent claim 1 and by amending claim 1 further to include the notification and group relationship to a public key disclosed in ¶37 of the specification, i.e.: “…Based on the group specified in an access request, the authentication system 215 may determine the correct public key25 associated with the group.” Similar amendments made to claims 9 and 16 would also overcome the stated rejection. It should be noted that it is applicant’s sole discretion to make these amendments, and that alternative proposals may also overcome the cited prior art of record. 


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Patent No. 10,810,294 B2  (Yim et al.) – discloses a system in which a biometric fingerprint is captured, and then encrypted before it is transmitted to an application processor. Yim thus discloses several features of the claimed invention, but fails to disclose encrypting using a key affiliated with a group membership of the user. In addition, it lacks several features found in dependent claims (e.g. secure execution environment) and Bali was selected by the examiner to be a more suitable primary reference.

U.S. Patent No. 9,465,818 B2 (Kerr) – also discloses how biometric data that was captured is encrypted and is forwarded to cloud storage. It too lacked several features found in dependent claims (e.g. secure execution environment) and Bali was selected by the examiner to be a more suitable primary reference.

U.S. PGPub No. 2021/0012008 A1 (Kim) – discloses how the firmware of a device is verified and would have been a suitable alternative reference to Nair.

U.S. PGPub No. 2018/0219680 A1 (Kamal) – discloses how a biometric reading can be forwarded to a remote server and would have been a suitable replacement reference to Stinson. 

U.S. PGPub No. 2013/0076482 A1 (Wan) – discloses yet another system that transmits biometric data to another device if the sending device fails to match the biometric data with stored data and performing a comparison against another database of the receiving device. Wan would have been a suitable replacement reference for Stinson.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491